Citation Nr: 1749568	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-25 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for bilateral onychomycosis.

2.  Entitlement to service connection (compensation) for a dental disorder.

3.  Entitlement to service connection for type II diabetes to include as due to herbicide exposure.

4.  Entitlement to service connection for type I diabetes.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for hair loss.

9.  Entitlement to service connection for a bilateral hand disability.  

10.  Entitlement to service connection for a low back disability.

11.  Entitlement to service connection for a right knee disability.

12.  Entitlement to service connection for a right hip disability.

13.  Entitlement to service connection for a bilateral wrist disability.

14.  Entitlement to service connection for a neurological disorder of the lower extremities, claimed as sciatic pinched nerve.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

The issues of an increased rating for bilateral onychomycosis and service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On April 17, 2017, prior to the promulgation of a decision in the appeal, the Veteran notified the Board at his hearing on appeal that he sought to withdraw his claim for service connection for a dental disorder.

2.  The Veteran did not served in the Republic of Vietnam during service and herbicide exposure in Korea is not established; presumptive service connection based on herbicide exposure is not for application in this appeal.

3.  Diabetes (type I or II) is not shown in service or within the initial post separation year; and competent evidence has not been presented showing a diagnosis of diabetes (type I or II) attributable to service, including alleged herbicide exposure.

4.  A current hearing loss disability for VA purposes is not shown at any time during this appeal.

5.  Hypertension is not shown in service or within the initial post separation year; and competent evidence has not been presented showing a diagnosis for hypertension attributable to service, including alleged herbicide exposure.

6.  Hair loss is not a disability within the meaning of the applicable legislation.
7.  A hand disability (bilateral) is attributable to service.

8.  A low back disability is not shown in service, and arthritis of the lumbar spine is not shown within the initial post separation year; a low back disability attributable to service is not shown.

9.  A chronic right knee disability is not shown in service, and right knee arthritis is not shown within the initial post separation year; a right knee disability attributable to service is not shown.

10.  A chronic right hip disability is not shown in service, and right hip arthritis is not shown within the initial post separation year; a right hip disability attributable to service or service-connected disability is not shown.

11.  A chronic wrist disability is not shown in service; and a wrist disability to include carpal tunnel syndrome (CTS) attributable to service is not shown.

12.  A neurological disorder of the lower extremities attributable to service is not shown, including sciatica and peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on entitlement to service connection for a dental disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for type II diabetes are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for type I diabetes are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§3.303, 3.307, 3.309, 3.385 (2017).  

5.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for hair loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

7.  The criteria for service connection for a bilateral hand disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

8.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

9.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

10.  The criteria for service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

11.  The criteria for service connection for a bilateral wrist disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

12.  The criteria for service connection for a neurological disorder of the lower extremities including sciatica and peripheral neuropathy are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  The record establishes that, although the Veteran had a claim with the Social Security Administration (SSA), neither SSA nor the Veteran has medical records pertaining to the claim.  All available records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

II.  Claims for Service Connection

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A.  General Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis, diabetes mellitus (i.e. type II diabetes), sensorineural hearing loss, and hypertension shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Service connection based on exposure to designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  Type II diabetes and early onset peripheral neuropathy are diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309.  However, for the presumption to apply to early onset peripheral neuropathy, the disease must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicide.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, service connection may be established with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure).

Additionally, a veteran who, during active military service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ (Demilitarized Zone) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iv).

B.  Dental Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran (appellant) notified the undersigned VLJ at his April 4, 2017, hearing on appeal that he sought to withdraw his appeal of the claim for service connection for a dental condition.  See Hearing Transcript at 3 (April 2017).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of that matter and it is dismissed.

C.  Diabetes, Type I and II-Alleged Exposure to Herbicide Agents in Korea

The Veteran testified that he served in Korea, his camp was about 11 miles away from the Korean demilitarized zone (DMZ), and that he travelled to the DMZ in the performance of his duties as a mechanic and "on maneuvers out there...to recover vehicles that were broken out there, adjusting tracks..."  Hearing Transcript at 27 (April 2017).  He stated that he went to the DMZ about twice a month for varying periods of time.  The Veteran reported that no doctor has ever linked his problems to Agent Orange, but he believed he had disorders related to Agent Orange because a friend had similar problems who also served in Korea.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for type I diabetes and type II diabetes (diabetes mellitus).  The Veteran did not serve in the Republic of Vietnam during service and herbicide exposure in Korea is not established.  Furthermore, diabetes (type I or II) is not shown in service or within the initial post separation year; and diabetes (type I or II) has not been attributed to service, including alleged herbicide exposure, by competent evidence.

As an initial matter, the Board finds that the Veteran did not served in the Republic of Vietnam during service and that herbicide exposure in Korea is not established for the following reasons:  First, the Veteran does not contend nor does the record show that the Veteran served in the Republic of Vietnam.  Second, the Veteran did not serve between April 1, 1968, and August 31, 1971, in a unit determined by the Department of Defense to have been operated "in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period."

Form DD-214 reflects that the Veteran served as a Trainee in the Army from November 10, 1966, to November 17, 1966, and as an Engine and Powertrain Repairman in the Army from November 17, 1966 to November 17, 1969.  A "Letter of Commendation" dated March 19, 1968, shows that the Veteran served with Detachment #1, D Company, 4th Maintenance Battalion, and supported both the A and B Batteries of 6th Battalion, 12th Artillery, at Camp Alex Williams from August 8, 1967 to March 14, 1968.  Service personnel records show that he served in Korea from June 8, 1967 to July 10, 1968.  These records do not show that the Veteran served or had duties "in or near the Korean DMZ."

The Joint Services Records Research Center (JSRRC) conducted a review of the Veteran's unit histories and could not confirm that he had been in or near the Korean DMZ or herbicide contaminated areas.  JSRRC indicated that 1967 to 1968 unit histories submitted by the 6th Battalion, 12th Artillery, were reviewed and that the histories document that the Headquarters, Service Batteries and Charlie Batteries were located at Camp Saint Barbara, approximately 11 miles from the DMZ, and the remaining batteries A and D were located at Camp Alex Williams, approximately 16 miles from the DMZ.  The JSRRC noted that the unit histories do not document the use, storage, spraying, or transportation of herbicides and in addition they do not mention or document any specific duties performed by the unit members along the DMZ.

Although the evidence establishes that the Veteran had service in Korea during the applicable timeframe for the presumption, the evidence does not established that his units were located at camps near the DMZ and the evidence does not establish that he performed duties in or near the DMZ.  Moreover, the Veteran's units are not identified by DOD as operating in the Korean DMZ during the qualifying period.  See M21-1, Part IV, Subpart ii, Chap. 1, Sec. H.4.b. (accessed October 26, 2017).  The regulatory presumption only applies to units which the Department of Defense has determined were in areas in or near the DMZ in an area in which it is known that herbicides were used.

Therefore, the Board finds that the presumptive regulations regarding herbicide exposure are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e). 

It is noted that 38 CFR 3.307 (a)(6)(iv) did not become effective until February 24, 2011.  However, a Note to the M21-1 instructs that prior to February 24, 2011, VA conceded exposure to herbicides on a direct basis for Veterans who served between April 1968 and July 1969 in one of the groups listed under M21-1, Part IV, Subpart ii, 1.H.4.b.  See M21-1, Part IV, Subpart ii, 1.H.4.a, Note.  Thus, while the claim here was filed prior to February 24, 2011, application of the provisions of the M21-1 in effect at that time also did not establish exposure to herbicides.

The Board acknowledges the lay evidence from the Veteran and a friend concerning duties in or near the DMZ (and exposure to herbicides).  In February 2010, the Veteran reported that "I was in Korea in and around the contaminated area which was sprayed with Agent Orange."  He stated that, while with the 6th Battalion, 12th Artillery, out of Camp Alex Williams in Korea, "we picked up broken vehicles" and, while with the 4th Maintenance Battalion, he "picked up weapons, ammunitions, etc."  He further claimed that he was part of a security unit assigned to the area after North Korea captured the Pueblo.  This appears to be a reference to a Navy ship attacked and captured by North Korean forces in January 1968.  In October 2012, the Veteran reported that he went on missions in and around the DMZ.  A buddy statement from N.M. dated in March 2014 reflects that he served with the Veteran in Korea and that they repaired equipment that had been in the DMZ and "most likely contaminated with Agent Orange when we worked on them."  He reported that their unit was not in the DMZ but they worked "close to the DMZ" and on equipment from the DMZ contaminated with Agent Orange.  See Buddy Statement (September 2014).  A June 2014 statement from the Veteran reflects his similar report of exposure to herbicides while repairing equipment and that the "The whole camp Alex Williams [was] at the DMZ telling us we had to hold the North Koreans for 24 hours..."  See Correspondence (September 2014).
 
While the Veteran and his friend is competent to report their experiences (i.e. duties in or near the DMZ), it is incongruous with the official service records and the JSSCR research findings.  There is no official documentation that the Veteran had duties in or near the DMZ.  Furthermore, the Board finds the Veteran's statements of assignment to the DMZ after the USS Pueblo attack are not credible as it defies belief that this would not have been recorded in the unit histories.  Also, although the Veteran theorizes that he was exposed to Agent Orange from his contact with equipment used in or near the DMZ, there is no corroborating evidence in the Veteran's unit histories to support that theory of contact with Agent Orange, and DOD has not identified this as a credible source of exposure to herbicides.  Therefore, the Board finds that the Veteran's statements and those of his buddy provided by more than 30 years after the alleged exposure are insufficient to establish exposure to herbicide agents (i.e. Agent Orange) during his service while stationed in Korea with units not in or near the DMZ.  The Veteran has not disputed that his unit was located at Camp Alex Williams, which is shown not to be "in or near the DMZ."

A letter from a VA doctor dated in December 2016 reflects that the Veteran "went to the DMZ several times where Agent Orange was sprayed" and that he was diagnosed with diabetes mellitus roughly between 1972 and 1974.  See Medical Treatment Record - Government Facility (December 2016).  The Board finds that this evidence has no probative value because a medical provider's recording of medical history does not transform that medical history into competent evidence of matters that are not within the knowledge base of the examiner.

Because the record does not establish exposure to herbicides while serving in Korea, service connection for diabetes type II may not be presumed based on herbicide exposure.  Also, it is noted that the presumptive regulations pertaining to herbicide exposure do not include diabetes type I in the list of recognized diseases and, therefore, service connection for diabetes type I may not be presumed based on herbicide exposure.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Additionally, service connection for diabetes (type I or type II) is not warranted on a direct basis.  See Combee, supra.  STRs reflect no findings for diabetes in service.  Although diabetes mellitus (i.e. type II diabetes) is a chronic disease recognized under 38 C.F.R. § 3.309(a), it is not shown within the initial post separation year.  Type I diabetes is not a recognized disease under 38 C.F.R. § 3.309(a), but it also is not shown within the initial post separation year.  An October 2008 VA treatment note shows that the Veteran was not diagnosed with diabetes as testing was in normal range.  See Medical Treatment Record - Government Facility (March 2009)  A March 2012 VA treatment note reflects that the Veterans had a recent abnormal test of fasting blood glucose levels but emphasized that he did not have diabetes.  See CAPRI (December 2012).  VA treatment records show that the Veteran was followed closely for borderline diabetes with fasting blood glucose testing.  A November 2013 note shows that the Veteran was informed by telephone that "he has diabetes mellitus (new diagnosis)."  See CAPRI (April 2015).

The medical evidence indicates that type II diabetes (i.e. diabetes mellitus) is first documented many decades after service in 2013.  No medical evidence has been presented showing that the Veteran has diabetes (type I or II) that had its onset in service, was first manifested by service, or that is otherwise attributable to service-including alleged herbicide exposure.

The Veteran is not competent to diagnose himself as having diabetes in service or within the initial post separation year.  He is also not competent to opine that his currently diagnosed type II diabetes is proximately due to service, include the alleged herbicide exposure in Korea, as he lacks any medical expertise and neither a diagnosis of diabetes nor the etiology of diabetes is susceptible to lay observation.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).

The weight of the evidence is against the claims for service connection for diabetes type I and diabetes type II.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra at 53 (1990).

D.  Hearing loss Disability

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when he auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2014).  The Court has established that the threshold for normal is from 0 to 20 decibels.  Id.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss disability.  A bilateral hearing loss disability has not been present at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

VA audiological examination dated October 2008 reflects pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
25
20
LEFT
10
15
25
35
40

Speech audiometry revealed speech recognition ability of 96 percent in each ear.

The Board has considered the July 2012 VA outpatient audiology treatment note.  However, this record does not establish the existence of a hearing loss disability for VA purposes and showed invalid findings based on a comparison of the Veteran's pure tone thresholds and speech reception thresholds.  Therefore, the Board finds that this evidence has no probative value.  See CAPRI (September 2012).

The Board has considered the Veteran's report of hearing loss and his photographs showing large weapons in service.  The Board has further considered the statements from his children on the Veteran's hearing problems.  However, although the Veteran is competent to describe symptoms and noise exposure, and his children are competent to report their observations, this lay evidence is not competent to establish the existence of a hearing loss disability as defined by 38 C.F.R. § 3.385.  See Jandreau, supra.  Therefore, the Board finds that the lay evidence has no probative value and assigns greater probative value to the normal October 2008 VA audiological examination.  This examination was prepared by a skilled, neutral medical professional and contains the requisite audiometric testing required by VA regulations.

While the Board accepts that the Veteran had noise exposure in service, the evidence of record shows no current hearing loss disability for VA purposes.  Accordingly, the claim is denied.  There is no doubt to resolve.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

E.  Hypertension

The Veteran testified that he believes he had hypertension due to Agent Orange exposure in service.  See Hearing Transcript at 26 (April 2017).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for hypertension.  Hypertension is not shown in service or within the initial post separation year.  Furthermore, competent evidence has not been presented showing that the Veteran has hypertension attributable to service, including alleged exposure to herbicide agents.  It is noted that hypertension is not a disease recognized as associated with herbicide agents for purposes of presumptive service connection under 38 C.F.R. § 3.309(e).

STRs show no complaints or findings for hypertension.  Report of separation examination dated in September 1969 reflects normal cardiovascular examination.  Blood pressure was 120/80.  The Veteran denied high blood pressure on the history part of the exam.

VA treatment note dated in August 2005 reflects a blood pressure reading for 128/82.  A June 2008 note reflects a blood pressure reading for 100/60.  VA treatment record dated in August 2011 reflects a diagnosis for uncontrolled hypertension and anti-hypertensive medication was increased.  See CAPRI (December 2012).

The Board has considered the Veteran's statements and testimony.  However, the Veteran is not competent to diagnose himself with having had hypertension in service or within the initial post separation year; also, he is not competent to opine that any currently diagnosed hypertension is related to service, include the alleged herbicide exposure in Korea, as he lacks any medical expertise and the disability and its etiology are not susceptible to lay observation.  See Jandreau supra.

Accordingly, as the weight of the evidence is against the claim, the claim is denied.  There is no doubt to resolve.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

F.  Hair Loss

The Veteran contends that he has hair loss due to Agent Orange exposure in service.  Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for hair loss.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board accepts that the Veteran is competent to report hair loss.  See, Layno, supra. However, hair loss is not a disability within the meaning of the applicable legislation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Hair loss, alone, without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez, supra at 285.  Competent medical evidence has not been presented showing that the Veteran has hair loss due to any underlying disease or injury, including alleged Agent Orange exposure.

Accordingly, the claim is denied.  There is no doubt to resolve.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


G.  Bilateral Hand, Low Back, Right Knee, Right Hip, Bilateral Wrist, and Neurological ("Sciatic Pinched Nerve") Disorders

The Veteran testified in April 2017 that, due to Agent Orange exposure in service, he had problems with his hands (including tingling), low back pain, and right wrist.  Hearing Transcript at 26.  The Veteran further testified that his right knee problems are due jumping out of vehicles, kneeling-type work, and wear-and-tear of military work.  He reported that he first noticed knee problems in about 1974 and has been treated since 1974.  He reported that all records that could be obtained had been provided to VA.  He denied that any doctor has ever linked his problems to service.  The Veteran acknowledged that he had a work injury in 2004 (slipped on cement floor), but he did not identify any outstanding medical records that could be obtained.  Hearing Transcript at 20-24 (April 2017).  The Veteran argued that his right hip is secondary to right knee disorder-an altered gait.  He stated vaguely that his private doctor suggested that everything was "all connected."  Hearing Transcript at 25-26 (April 2017).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral hand, low back, right knee, right hip, bilateral wrist, and lower extremity nerve disabilities.  A chronic disability of the hands, low back, right knee, right hip, and wrists is not shown in service; arthritis of the hands, low back, right knee, right hip, and wrists is not shown within the initial post separation year; and no current disability of the hands, low back, right knee, right hip, or wrists has been attributed to service by competent evidence.  Likewise, a neurological disorder the lower extremities, including sciatica and peripheral neuropathy, is not shown in service or within the initial post separation year; and competent evidence has not attributed any currently shown disorder to service.

To the extent that the Veteran avers that right hip disorder is secondary to his right knee disorder, service connection is not warranted on a secondary basis under 38 C.F.R. § 3.310 because service connection is not established for his right knee condition.  To the extent that the Veteran avers that the claimed conditions are due to herbicide exposure when he served in Korea, the Board finds this assertion has no merit because:  (1) As explained above, herbicide exposure in Korea is not established; (2) the Veteran has not claimed early onset peripheral neuropathy or any disease of the hand, back, knee, hip, or wrist that is recognized for purposes of presumptive service connection based on herbicide exposure; and (3) the Veteran has not presented competent evidence linking any disorder currently shown to alleged herbicide exposure in service.

STRs reflect complaints of bilateral wrist pain in November 1968 after push-ups.  A June 1969 note indicated rash on hand, treated with hydrocortisone.  STRs reflect no complaints or findings for abnormal musculoskeletal or neurological pathology of the hands, knees, low back, or hips.  Service separation examination reflects normal clinical evaluation of the systems.  The Veteran denied cramps in the legs; arthritis; bone, joint, or other deformity; recurrent back pain; trick or locked knee; and neuritis.  He reported "good health."

VA treatment records dated in 2005 shows a history of bilateral CTS of the wrists, right knee derangement, and low back pain due to disc herniation.  He had CTS surgery in 2005.  A note dated in 2007 shows that the Veteran had right knee surgery (private) in October 2007.  He was walking 2 days post surgery with a cane.  A note dated in 2008 shows a history of bilateral hand pain, back pain, CTS, and lumbar spondylosis.  The Veteran walks with an antalgic gait with a cane in the left hand.  See Medical Treatment Record - Government Facility (April 2008) and (March 2009).  A January 2008 note shows an assessment for chronic low back pain and chronic hand pain bilaterally.  See CARPI (April 2015).  A January 2011 note reflects "a long history of low back pain, bilateral knee pain, and carpal tunnel."  It further reflects complaints that "his hands are really hurting him."  See CAPRI (September 2012).  An October 2013 note shows that the right hand had diffuse synovial thickening at the wrist and warmth by palpation along with some lymphedema of the fingers.  A November 2013 note reflects a diagnosis for arthritis, right hand, which appears to be rheumatoid.  A July 2014 note shows synovitis of the right wrist-rule out gout, rheumatoid arthritis, etc.  See CAPRI (April 2015).

Private treatment records dated from 2004 to 2012 reflect treatment for the right knee, and low back pain.  These records show no indication that his problems were linked to his military duties, including jumping out of vehicles and kneeling.

Report of VA wrist examination dated in April 2013 reflects a diagnosis for bilateral CTS (date of onset - 1970s).  By history, the Veteran had lumps on his wrist in the 1970s, and underwent surgery on his wrists.  The examiner noted that the Veteran had bilateral ganglion surgery in the 1970s and left CTS release in 2008.  X-ray showed arthritis of the wrists.  The examiner opined that the current wrist conditions were less likely than not related to service, including complaints noted in service.  The examiner explained that the Veteran had only complained once in service about wrist pain and this was associated with "doing push-ups."  He noted that there were no subsequent complaints and, by history, the Veteran did not begin to have problems until the 1970s with what sounded like ganglion cysts, and only later in 2005 had problems diagnosed as CTS.

Report of VA hand examination dated in April 2013 reflects that the Veteran does not have nor ever had a diagnosis that pertains to the hand.  No abnormal pathology was shown on clinical evaluation.  The examiner emphasized that that the Veteran did not have a fungal infection of the hand on this examination.

Although a December 2016 letter from a VA physician reflects the presence of diabetic neuropathy, the Veteran is not service-connected for diabetes-for reasons set out above-and, as such, secondary service connection under 38 C.F.R. § 3.310 is not warranted.

Here, the medical evidence shows no indication that the Veteran has a disability of the hands, low back, right knee, right hip, wrists, or lower extremity nerves attributable to service.  The Veteran is not competent to opine that any currently shown disability or problems are related to service, to include his activities in service or herbicide exposure, as he has no medical expertise and the etiologies of his disorders/problems are not susceptible to lay observation.  See Jandreau, supra.  Therefore, the lay evidence has no probative value.

Weighing the evidence of record, the Board finds that the weight of the evidence is against the claims for service connection for bilateral hand, low back, right knee, right hip, bilateral wrist disabilities, and lower extremity nerves.  Accordingly, the claims are denied.  There is no doubt to resolve.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The appeal of the claim for service connection for a dental condition is dismissed.

Service connection for type II diabetes (diabetes mellitus) is denied.

Service connection for type I diabetes is denied.

Service connection for hearing loss is denied.

Service connection for hypertension is denied.

Service connection for hair loss is denied.

Service connection for a bilateral hand disability is denied.

Service connection for a low back disability is denied.

Service connection for a right knee disability is denied.

Service connection for a right hip disability is denied.

Service connection for a bilateral wrist disability is denied.

Service connection for a neurological disorder claimed as pinched nerve is denied.


REMAND

Claim for Increase for Onychomycosis

The Veteran testified that his bilateral onychomycosis had worsened since his last VA examination.  See Hearing Transcript at 17-18 (April 2017).  Therefore, as this evidence suggests a material worsening of the Veteran's disability since he was last examined for evaluation purposes, reexamination is necessary.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Tinnitus

A VA examination dated October 2008 reflects the medical that the Veteran's tinnitus is not caused or the result of noise exposure in service.  The rationale was that "[h]earing was well within normal limits for both ears at discharge.  Other comment:  Tinnitus not related to military service."

Because the examiner relied solely on findings at service discharge and provided no explanation for the conclusion (i.e. negative medical opinion), the VA medical opinion is inadequate.  It is noted that a medical opinion must support the conclusions reached with an analysis that is adequate for the Board to consider and weigh against other evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 102, 124-25.  Also, "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.  All records/responses received must be associated with the claims file.  
2.  The Veteran should be scheduled for a VA examination of his bilateral onychomycosis using the most recent Disability Benefits Questionnaire.  The claims file must be reviewed and the review noted in the report.  A detailed history of symptoms, treatment, and medical care (if any) should be obtained.

3.  The October 2008 VA medical opinion on tinnitus should be returned to the examiner for an addendum.  The claims file must be reviewed and the review noted in the report.  The examiner should answer the following question:  Is tinnitus as likely as not attributable to military service to include noise exposure?

The examiner should address the Veteran's theory that his tinnitus is related to his military occupation as a mechanic and the louse noises (guns, large trucks and jeeps, and cannon fire-without hearing protection).

The examiner should specifically consider the Veteran's testimony that he had ringing ears in service and since service along with the Veteran's medical history dated in September 1969 on service separation (wherein he denied hearing loss and running ears along with ear trouble).

A complete rationale for the medical opinion is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

A new examination is not required unless deemed necessary by the examiner providing this opinion.

4.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


